UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF MISSOURI

KANSAS CITY DIVISION
CARGO FOCUS )
INTERNATIONAL CO., LTD. )
Plaintiff,
Vv. Case No.
JET MIDWEST, INC,
Defendant.
Service: Christopher W. Boyd, Esq.

Registered Agent Jet Midwest, Inc. )
Law Offices of Christopher Boyd)
7509 NW Tiffany Springs Pkwy _ )
Suite 300 )
Kansas City, MO 64153 )
COMPLAINT
COMES NOW Cargo Focus International Co., Ltd. (hereinafter referred to as “Cargo
Focus”), by and through Counsel, and for its Complaint against Jet Midwest, Inc. (hereinafter
referred to as “Jet Midwest”) states as follows:
Parties
1. Cargo Focus is a foreign corporation whose address is 36/93 RK Biz Center,
Motorway Road, Klongsongtonnon, Latkrabang, Bangkok 10520 Thailand.
2, Cargo Focus is engaged in the arranging for and the performance of transportation
services as an international freight forwarder.

3, Jet Midwest is a Kansas corporation whose principal business address is 9200

NW 112" St., Kansas City, MO 64153.

1

Case 5:20-cv-06178-BP Document1 Filed 12/08/20 Page 1of 3

 
4. Jet Midwest’s agent for service of process is The Corporation Company, Inc.
whose address is 112 Southwest 7" St., Suite C, Topeka, KS 66603.

Jurisdiction and Venue

5, This Court has subject matter jurisdiction over the instant action pursuant to 28
ULS.C, 1332.
6. The amount in controversy in this matter is in excess of $75,000 exclusive of

interest and costs.

7. Pursuant to 28 U.S.C. 1391(b) venue is proper in this district and division in that

Defendant resides and does business in Kansas City, Missouri.
Breach of Transportation Contracts

8. Plaintiff Cargo Focus restates and reincorporates the allegations contained in
Paragraphs | through 7 as though fully set forth herein.

9, Between July and August 2019, Cargo Focus was contracted by Jet Midwest to
arrange for the transportation of engines from Thailand to Jet Midwest in Kansas City, Missouri.
See Appendix A, copy of invoices and underlying paperwork.

10. Cargo Focus has transported or arranged for the transportation of each of the
shipments and all were delivered to the designated consignee, Midwest Jet, without damage or
delay.

11. Jet Midwest enjoyed the economic benefit of Cargo Focus’ services and is liable
for payment,

12. Cargo Focus invoiced Jet Midwest for its services in the total amount of
$122,446.78. See Appendix A.

13. Jet Midwest has accepted each of these invoices without objection or protest.

2

Case 5:20-cv-06178-BP Document 1 Filed 12/08/20 Page 2 of 3

 

 
14. | Despite due demand, Jet Midwest has failed to make payment.
WHEREFORE, Plaintiff Cargo Focus International Co., Ltd. prays to the Court for
judgment as follows:
(1) That Cargo Focus International Co., Ltd. be awarded $122,446.78 for otherwise
identified and unpaid charges; and

(2) Such other and further relief as this Court may deem just and proper.

Respectfully submitted,

/s/ Robert J. Linhares

Robert J. Linhares, FBN 35679MO
N. Gregory Beachem, FBN 43357MO
Rebman, Linhares & Beachem, PC
165 North Meramec Ave., Suite 310
St. Louis, MO 63105

Tel: 314-725-1118

Fax: 314-725-1026

bob@rlblaw.net

greg@rlblaw.net

John T. Husk, Esq.

Law Office of Seaton & Husk, LP
2240 Gallows Road

Vienna, VA 22182

Tel: 703-573-0700

Fax: 703-573-9786
johnhusk@aol.com

Counsel for Cargo Focus
International Co., Ltd.

3

Case 5:20-cv-06178-BP Document1 Filed 12/08/20 Page 3 of 3
